Exhibit LTL Division Supply Chain Management VITRAN EXPRESS UNITED STATES VITRAN LOGISTICS 2850 Kramer Drive 1201 Creditstone Road Gibsonia, PA15044 Concord, ONL4K 0C2 Telephone 724-449-9000 Telephone 416-798-4940 Toll Free 800-245-1244 Fax 416-798-7276 Fax 724-449-0176 Truckload Division VITRAN EXPRESS CANADA FRONTIER TRANSPORT 1201 Creditstone Road 1560 W. Raymond Street Concord, ONL4K 0C2 Indianapolis, IN46221 Telephone 416-798-4965 Telephone 317-636-1641 Toll Free 800-263-0791 Toll Free 800-326-4644 Fax 416-798-4753 Fax 317-634-0321 Corporate Executive Office VITRAN CORPORATION INC. 185 The West Mall, Suite 701 Toronto, ONM9C 5L5 Telephone416-596-7664 Fax 416-596-8039
